     Case 2:20-cv-04364-PSG-RAO Document 1 Filed 05/14/20 Page 1 of 13 Page ID #:1



     ADAM J SCHWARTZ, BAR NO. 251831
 1   5670 WILSHIRE BLVD., SUITE 1800
 2   LOS ANGELES, CA 90036
     TEL: (323) 455-4016
 3   E-MAIL: ADAM@AJSCHWARTZLAW.COM

 4   Local Counsel for Plaintiff, Remaining Counsel for Plaintiff Below

 5                       UNITED STATES DISTRICT COURT
 6                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
 7   TERRY FABRICANT, individually
 8   and on behalf of all others similarly         Case No.
     situated,
 9
                                                   COMPLAINT FOR:
10                       Plaintiff,                  1. VIOLATIONS OF THE
11                                                      TELEPHONE CONSUMER
           v.
                                                        PROTECTION ACT, 47 U.S.C.
12                                                      § 227(b)
13   INDEPENDENT ORDER OF
     FORESTERS and MARK BLOCK
14                                                 Class Action
15                       Defendants.
                                                   DEMAND FOR JURY TRIAL
16
17
18         Plaintiff TERRY FABRICANT (“Plaintiff”), by his undersigned counsel, for
19   this class action complaint against Defendants INDEPENDENT ORDER OF
20   FORESTERS (“Foresters”) and Mark Block (“Block”) and their present, former,
21   or future direct and indirect parent companies, subsidiaries, affiliates, agents,
22   and/or other related entities (“Defendants”), alleges as follows:
23                                    I.     INTRODUCTION
24         1.     Nature of Action. Plaintiff, individually and as class representative
25   for all others similarly situated, brings this action against Defendants for violations
26   of the Telephone Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”), a federal
27   statute enacted in response to widespread public outrage about the proliferation of
28
                                         - 1 -
                                       COMPL.
                  Fabricant v. Independent Order of Foresters, et. al.
     Case 2:20-cv-04364-PSG-RAO Document 1 Filed 05/14/20 Page 2 of 13 Page ID #:2




 1   intrusive, nuisance telemarketing practices. See Mims v. Arrow Fin. Servs., LLC,
 2   132 S. Ct. 740, 745 (2012).
 3                                          II.      PARTIES
 4          2.        Plaintiff Terry Fabricant is an individual residing in California, in this
 5   District.
 6          3.        Defendant Independent Order of Foresters is a fraternal organization
 7   based in Toronto, Ontario, Canada. Foresters offers insurance service products in
 8   this District.
 9          4.        Defendant Block is a California resident with an address of 12756
10   Venice Blvd., No. 109 in Los Angeles, CA 90066.
11                         III.          JURISDICTION AND VENUE
12          5.        Jurisdiction. This Court has subject matter jurisdiction over Plaintiff’s
13   claims pursuant to 28 U.S.C. § 1331 because they arise under a law of the United
14   States: 47 U.S.C. § 227.
15          6.        Personal Jurisdiction. This Court has personal jurisdiction over
16   Defendants because the challenged calls at the heart of this case were directed from
17   and into California. Furthermore, all Defendants reside in California as Foresters
18   offers insurance services here and
19          7.        Venue. Venue is proper in this District pursuant to 28 U.S.C. §
20   1391(b)(1)-(2) because Plaintiff resides in this District and the challenged calls at
21   the heart of this case were directed by Defendants from and into this District.
22
23   IV.              THE TELEPHONE CONSUMER PROTECTION ACT OF 1991,
                                  47 U.S.C. § 227
24
25          8.        The TCPA was passed in 1991 to help prevent unwanted telephone
26   calls and solicitations, provide power to consumers to prevent unwanted
27   solicitations, and rein in unrestricted telemarketing. See 47 U.S.C. § 227, et seq.
28
                                             - 2 -
                                           COMPL.
                      Fabricant v. Independent Order of Foresters, et. al.
     Case 2:20-cv-04364-PSG-RAO Document 1 Filed 05/14/20 Page 3 of 13 Page ID #:3




 1          9.      Relevantly, the TCPA provides private rights of action for two types
 2   of telemarketing-related conduct.
 3          10.     First, Section 227(b) of the TCPA prohibits initiating a telemarketing
 4   call using an automatic telephone dialing system or pre-recorded message without
 5   the prior express written consent of the called party.
 6          11.     “Prior express written consent” requires a signed writing that clearly
 7
     authorizes the seller to deliver to the person called advertisements or telemarketing
 8
     messages using an automatic telephone dialing system or an artificial or
 9
     prerecorded voice. 47 C.F.R. § 64.1200(f)(8).
10
            12.     This written agreement must clearly and conspicuously disclose that
11
     the calls would be made using an automatic telephone dialing system or an
12
     artificial or prerecorded voice, and that the person is not required to sign the
13
     agreement as a condition of purchasing any property, goods, or services. Id. at
14
     (f)(i)(A-B).
15
            13.     A violation of § 227(b) carries statutory damages of $500 to $1,500
16
17   per call.

18          14.     According to online robocall tracking service “YouMail,” 5.2 billion

19   robocalls were placed in March 2019 at a rate of 168.8 million per day.
20   www.robocallindex.com (last visited April 20, 2020). YouMail estimates that 2019
21   robocall totals exceeded 60 billion. See id.
22                         V.           FACTUAL ALLEGATIONS
23          15.     Foresters is an insurance company that provides, among other things,
24   life insurance.
25          16.     However, Foresters contact with potential new customers is limited,
26   as they engage third parties, such as Mr. Block, to telemarket on their behalf to
27   consumers.
28
                                           - 3 -
                                         COMPL.
                    Fabricant v. Independent Order of Foresters, et. al.
     Case 2:20-cv-04364-PSG-RAO Document 1 Filed 05/14/20 Page 4 of 13 Page ID #:4




 1           17.     Defendants’ strategy for generating new customers involves the use of
 2   an automatic telephone dialing system (“ATDS”) to solicit business.
 3           18.     Recipients of these calls, including Plaintiff, did not consent to receive
 4   them.
 5           19.     Plaintiff is, and at all times mentioned herein was, a “person” as
 6   defined by 47 U.S.C. § 153(39).
 7              The Automated Telemarketing Call From Mr. Block for Foresters
 8           20.     Plaintiff’s telephone number, (818)-266-XXXX, is registered to a
 9   cellular telephone service, which is the number he received the calls on.
10           21.     That telephone number has been on the National Do Not Call Registry
11   since June of 2008.
12           22.     The Plaintiff received a telemarketing call from Mr. Block on March
13   5, 2020.
14           23.     When Plaintiff answered he heard a clicking sound and there was a
15   pause until an agent joined the call.
16           24.     The pause signifies the algorithm of the predictive dialer operating.
17   The predictive dialer dials thousands of numbers at once, and only transfers the
18   call to a live agent once a human being is on the line.
19           25.     The dialing system used by Mr. Block also has the capacity to store
20   telephone numbers in a database and dial them automatically with no human
21   intervention.
22           26.     Loading a list of telephone numbers into the dialing system and
23   pressing a single command does this.
24           27.     As a predictive dialer, the dialing system can also produce numbers
25   using a sequential number generator and dial them automatically.
26           28.     The dialing system can do this by inputting a straightforward
27   computer command.
28
                                          - 4 -
                                        COMPL.
                   Fabricant v. Independent Order of Foresters, et. al.
     Case 2:20-cv-04364-PSG-RAO Document 1 Filed 05/14/20 Page 5 of 13 Page ID #:5




 1         29.    Following that command, the dialing system will sequentially dial
 2   numbers.
 3         30.    First, it would dial a number such as (555) 000-0001, then (555) 000-
 4   0002, and so on.
 5         31.    This would be done without any human intervention or further effort.
 6         32.    As a result, the system that sent automated calls to Plaintiff qualifies
 7   as an ATDS pursuant to 47 U.S.C. 227(a)(1)(A).
 8         33.    Mr. Block mentioned on the call with Plaintiff that he offered
 9   Foresters services.
10         34.    Mr. Block sent the Plaintiff a life insurance quote and confirmed that
11   he was licensed to offer Foresters insurance services.
12         35.    The call was not necessitated by an emergency.
13         36.    The Plaintiff received a similar telemarketing call from Mr. Block on
14   March 10, 2020 from the same Caller ID.
15         37.    Plaintiff’s privacy has been violated by the above-described
16   telemarketing robocalls from, or on behalf of, Defendants. The calls were an
17   annoying, harassing nuisance.
18         38.    Plaintiff and all members of the Class, defined below, have been
19   harmed by the acts of Defendants because their privacy has been violated, they
20   were annoyed and harassed, and, in some instances, they were charged for
21   incoming calls. The calls occupied their cellular telephone lines, rendering them
22   unavailable for legitimate communication.
23
24                         VI. FORESTERS’S LIABILITY AND
                           THEIR ARRANGEMENT WITH BLOCK
25
26         39.    For more than twenty years, the FCC has explained that its “rules
27   generally establish that the party on whose behalf a solicitation is made bears
28   ultimate responsibility for any violations.” In re Rules & Regulations Implementing
                                         - 5 -
                                       COMPL.
                  Fabricant v. Independent Order of Foresters, et. al.
     Case 2:20-cv-04364-PSG-RAO Document 1 Filed 05/14/20 Page 6 of 13 Page ID #:6




 1   the TCPA, CC Docket No. 92-90, Memorandum Opinion and Order, 10 FCC Rcd
 2   12391, 12397 (¶ 13) (1995).
 3         40.    On May 9, 2013, the FCC released a Declaratory Ruling holding that
 4   a corporation or other entity that contracts out its telephone marketing “may be
 5   held vicariously liable under federal common law principles of agency for
 6   violations of either section 227(b) or section 227(c) that are committed by third-
 7   party telemarketers.”1
 8         41.    In that ruling, the FCC instructed that sellers such as Foresters may
 9   not avoid liability by outsourcing telemarketing:
10
           [A]llowing the seller to avoid potential liability by outsourcing its
11         telemarketing activities to unsupervised third parties would leave
12         consumers in many cases without an effective remedy for telemarketing
           intrusions. This would particularly be so if the telemarketers were
13         judgment proof, unidentifiable, or located outside the United States, as
14         is often the case. Even where third-party telemarketers are identifiable,
15         solvent, and amenable to judgment limiting liability to the telemarketer
           that physically places the call would make enforcement in many cases
16         substantially more expensive and less efficient, since consumers (or law
17         enforcement agencies) would be required to sue each marketer
           separately in order to obtain effective relief. As the FTC noted, because
18         “[s]ellers may have thousands of ‘independent’ marketers, suing one or
19         a few of them is unlikely to make a substantive difference for consumer
           privacy.”
20
21   May 2013 FCC Ruling, 28 FCC Rcd at 6588 (¶ 37) (internal citations omitted).
22
           42.    By hiring a company to make calls on their behalf, Foresters
23
24   “manifest[ed] assent to another person . . . that the agent shall act on the principal’s

25
26
     1
27         In re Joint Petition Filed by DISH Network, LLC et al. for Declaratory
     Ruling Concerning the TCPA Rules, 28 FCC Rcd 6574, 6574 (¶ 1) (2013) (“May
28   2013 FCC Ruling”).
                                          - 6 -
                                         COMPL.
                  Fabricant v. Independent Order of Foresters, et. al.
     Case 2:20-cv-04364-PSG-RAO Document 1 Filed 05/14/20 Page 7 of 13 Page ID #:7




 1   behalf and subject to the principal’s control” as described in the Restatement
 2   (Third) of Agency.
 3         43.    Similarly, by accepting these leads, Mr. Block “manifest[ed] assent or
 4   otherwise consent[ed] . . . to act” on behalf of Foresters as described in the
 5   Restatement (Third) of Agency. As such, Mr. Block is an agent for Foresters.
 6         44.    Moreover, Foresters maintained interim control over Mr. Block’s
 7
     actions.
 8
           45.    For example, Foresters had absolute control over whether, and under
 9
     what circumstances, they could issue an insurance quote and/or policy to a
10
     prospective customer.
11
           46.    Foresters also gave interim instructions to Mr. Block by providing (1)
12
     geographic parameters for potential customers that Mr. Block could telemarket to
13
     and (2) the volume of calling and leads they would purchase.
14
           47.    Mr. Block also could bind Foresters in contract, a hallmark of an
15
     agency relationship.
16
17         48.    All of Mr. Block’s telemarketing conduct was for Foresters benefit.

18         49.    In fact, Mr. Block is only licensed in California to offer Foresters

19   insurance policies.
20         50.    Foresters has also previously been sued for the telemarketing conduct
21   of its agents, including in Cunningham v. Foresters Fin. Servs., 300 F. Supp. 3d
22   1004 (N.D. Ind. 2018).
23         51.    Finally, the May 2013 FCC Ruling states that called parties may
24   obtain “evidence of these kinds of relationships . . . through discovery, if they are
25   not independently privy to such information.” Id. at 6592-593 (¶ 46). Evidence of
26   circumstances pointing to apparent authority on behalf of the telemarketer “should
27   be sufficient to place upon the seller the burden of demonstrating that a reasonable
28
                                         - 7 -
                                       COMPL.
                  Fabricant v. Independent Order of Foresters, et. al.
     Case 2:20-cv-04364-PSG-RAO Document 1 Filed 05/14/20 Page 8 of 13 Page ID #:8




 1   consumer would not sensibly assume that the telemarketer was acting as the
 2   seller’s authorized agent.” Id. at 6593 (¶ 46).
 3                     VII.        CLASS ACTION ALLEGATIONS
 4         52.    Class Definition. Pursuant to Federal Rule of Civil Procedure
 5   23(b)(2) and (b)(3), Plaintiff brings this case on behalf of the following class:
 6
 7         All persons to whom: (a) Mr. Block or a third party acting on his behalf
           made one or more non-emergency telephone calls; (b) promoting Foresters
 8         insurance services; (c) to a cellular telephone number; (d) through the use of
 9         an automatic telephone dialing system or an artificial or prerecorded voice;
           (e) at any time in the period that begins four years before the date of filing
10
           the original complaint in this case and ends at the date of trial.
11
12         (“Dialer Class”)

13
           53.    Exclusions. Excluded from the Class are Defendants, any entity in
14
     which Defendants have a controlling interest or that has a controlling interest in
15
     Defendants, the judges to whom this case is assigned and the legal representatives,
16
     assignees, and successors and immediate family members of all of the foregoing.
17
           54.    Numerosity. The Class is so numerous that joinder of all its members
18
     is impracticable. On information and belief, the Class has more than 100
19
     members. Moreover, the disposition of the claims of the Class in a single action
20
     will provide substantial benefits to all parties and the Court.
21
           55.    Commonality. The key questions driving the outcome of this dispute
22
     have the same answers for all Class members. Those questions include, but are not
23
     limited to, the following:
24
                  a.      Whether Defendants used an ATDS, as defined by Marks v.
25
     Crunch San Diego, LLC, 904 F.3d 1041, 1043 (9th Cir. 2018);
26
                  b.      Whether Defendants purchased batches of leads of prospects
27
     who had not consented to be called by them;
28
                                         - 8 -
                                       COMPL.
                  Fabricant v. Independent Order of Foresters, et. al.
     Case 2:20-cv-04364-PSG-RAO Document 1 Filed 05/14/20 Page 9 of 13 Page ID #:9




 1                c.     Whether Foresters is vicariously liable for the conduct of
 2   Block;
 3                d.     Whether Defendants’ violations of the TCPA were knowing
 4   and willful; and
 5                e.     Whether Defendants should be enjoined from engaging in
 6   similar telemarketing in the future.
 7         56.    Typicality. Plaintiff’s claims are typical of the claims of the Class.
 8   Plaintiff’s claims and those of the Class arise out of the same course of conduct by
 9   Defendants and are based on the same legal and remedial theories.
10         57.    Adequacy. Plaintiff will fairly and adequately protect the interests of
11   the Class. Plaintiff has retained competent and capable counsel with experience in
12   TCPA class litigation. Plaintiff and his counsel are committed to prosecuting this
13   action vigorously on behalf of the Class and have the financial resources to do so.
14   Neither Plaintiff nor his counsel has interests contrary to or conflicting with those
15   of the proposed Class.
16         58.    Predominance. Defendants have engaged in a common course of
17   conduct toward Plaintiff and members of the Class. The common issues arising
18   from this conduct that affect Plaintiff and members of the Class predominate over
19   any individual issues. For example, the TCPA’s statutory damages obviate the
20   need for mini-trials on actual damages. Adjudication of these common issues in a
21   single action has important advantages, including judicial economy.
22         59.    Superiority. A class action is the superior method for the fair and
23   efficient adjudication of this controversy. Classwide relief is essential to compel
24   Defendants to comply with the TCPA. The interest of individual members of the
25   Class in individually controlling the prosecution of separate claims against
26   Defendants is small because the damages in an individual action for violation of
27   the TCPA are dwarfed by the cost of prosecution. Management of these claims is
28   likely to present significantly fewer difficulties than are presented in many class
                                         - 9 -
                                       COMPL.
                  Fabricant v. Independent Order of Foresters, et. al.
     Case 2:20-cv-04364-PSG-RAO Document 1 Filed 05/14/20 Page 10 of 13 Page ID #:10




 1    actions because the calls at issue are automated and because the TCPA lays down
 2    bright-line standards for liability and damages. Class treatment is superior to
 3    thousands of individual suits because it conserves judicial resources, promotes
 4    consistency and efficiency of adjudication, provides a forum for small claimants
 5    and deters illegal activities. There will be no significant difficulty in the
 6    management of this case as a class action.
 7          60.    Only 1 in 7 million robocalls results in the filing of a federal TCPA
 8    suit. Compare Herb Weisbaum, It’s Not Just You—Americans Received 30 Billion
 9    Robocalls Last Year, NBC News (Jan. 17, 2018),
10    https://www.nbcnews.com/business/consumer/it-s-not-just-you-americans-
11    received-30-billion-robocalls-n838406 (30.5 billion robocalls); with WebRecon,
12    WebRecon Stats for Dec 2017 & Year in Review (last visited April 20, 2020),
13    https://webrecon.com/webrecon-stats-fordec-2017-year-in-review/ (4,392 TCPA
14    complaints). Except to the extent that they are remedied by class actions, the other
15    6,999,999 are made with impunity.
16          61.    Injunctive and Declaratory Relief is Appropriate. Defendants have
17    acted on grounds generally applicable to the Class, thereby making final injunctive
18    relief and corresponding declaratory relief with respect to the Class appropriate on
19    a classwide basis.
20          62.    Notice. Plaintiff anticipates that the mailing address and/or electronic
21    mailing address of Class members will be obtained during discovery from
22    Defendants’ calling records (potentially in conjunction with third-party databases
23    that map phone numbers to such addresses). Plaintiff anticipates that Class counsel
24    will notify Class members in writing at such addresses.
25                          VIII. FIRST CLAIM FOR RELIEF
26                          Violations of the TCPA, 47 U.S.C. § 227(b)
27                         (On Behalf of Plaintiff and the Dialer Class)

28
                                         - 10 -
                                        COMPL.
                   Fabricant v. Independent Order of Foresters, et. al.
     Case 2:20-cv-04364-PSG-RAO Document 1 Filed 05/14/20 Page 11 of 13 Page ID #:11




 1
 2           63.    Plaintiff and the proposed Dialer Class incorporate the foregoing

 3    allegations as if fully set forth herein.

 4           64.    Block placed numerous calls for telemarketing purposes for Foresters

 5    to Plaintiff’s and Dialer Class Members’ cellular telephone numbers.

 6           65.    Block did so using an automatic telephone dialing system.

 7           66.    Block did so without the prior express written consent of Plaintiff and

 8    Dialer Class Members.

 9           67.    Plaintiff and Dialer Class Members are entitled to an award of $500 in

10    statutory damages telephone call pursuant to 47 U.S.C. § 227(b)(3).

11           68.    Plaintiff and Dialer Class Members are entitled to an award of treble

12    damages in an amount up to $1,500 telephone call because Defendant’s violations

13    were knowing and/or willful.

14           69.    Plaintiff and Dialer Class Members are entitled to an injunction and

15    seek one preventing Foresters agents from using an ATDS absent emergency

16    circumstances.

17
18                            IX.           PRAYER FOR RELIEF

19           WHEREFORE, Plaintiff, on his own behalf and on behalf of all members of

20    the Class, prays for judgment against Defendants as follows:

21           A.     Certification of the proposed Class;

22           B.     Appointment of Plaintiff as representative of the Class;

23           C.     Appointment of the undersigned counsel as counsel for the Class;

24           D.     A declaration that actions complained of herein by Defendants and/or

25    their affiliates, agents, or related entities violate the TCPA;

26           E.     An injunction preventing Foresters agents from using an ATDS absent

27    emergency circumstances.

28
                                         - 11 -
                                        COMPL.
                   Fabricant v. Independent Order of Foresters, et. al.
     Case 2:20-cv-04364-PSG-RAO Document 1 Filed 05/14/20 Page 12 of 13 Page ID #:12




 1            F.      An order enjoining Defendants and their affiliates, agents and related
 2    entities from engaging in the unlawful conduct set forth herein;
 3            G.      An award to Plaintiff and the Class of damages, as allowed by law;
 4            H.      An award to Plaintiff and the Class of attorney’s fees and costs, as
 5    allowed by law and/or equity;
 6            I.      Leave to amend this Complaint to conform to the evidence presented
 7    at trial; and
 8            J.      Orders granting such other and further relief as the Court deems
 9    necessary, just and proper.
10                               X.          DEMAND FOR JURY
11            Plaintiff demands a trial by jury for all issues so triable.
12
13            RESPECTFULLY SUBMITTED AND DATED this 14th day of May,

14    2020.
15
16                                          By:
17
                                            /S/ ADAM J SCHWARTZ
18                                          ADAM J SCHWARTZ
19
                                            Anthony I. Paronich (subject to pro hac vice)
20                                          Paronich Law, P.C.
21                                          350 Lincoln Street, Suite 2400
                                            Hingham, MA 02043
22                                          (508) 221-1510
23                                          anthony@paronichlaw.com
24
                                            Brian K. Murphy (subject to pro hac vice)
25                                          Jonathan P. Misny (subject to pro hac vice)
26                                          Murray Murphy Moul + Basil LLP
                                            1114 Dublin Road
27                                          Columbus, OH 43215
28                                          (614) 488-0400
                                            - 12 -
                                           COMPL.
                      Fabricant v. Independent Order of Foresters, et. al.
     Case 2:20-cv-04364-PSG-RAO Document 1 Filed 05/14/20 Page 13 of 13 Page ID #:13




 1                                     (614) 488-0401 facsimile
                                       murphy@mmmb.com
 2                                     misny@mmmb.com
 3
                                       Attorney for Plaintiff Terry Fabricant and the
 4                                     Proposed Class
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        - 13 -
                                       COMPL.
                  Fabricant v. Independent Order of Foresters, et. al.
